Citation Nr: 1205035	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a postoperative left shoulder scar on an extraschedular basis.

2.  Entitlement to an increased rating for cervical spine degenerative arthritis, currently rated 40 percent disabling on an extraschedular basis.

3.  Entitlement to an initial rating greater than 10 percent for left shoulder degenerative joint disease for the period from July 8, 2001, to January 14, 2004.

4.  Entitlement to an effective date earlier than January 14, 2004 for the grant of a total rating based on unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1954.  He also performed active duty for training and inactive duty for training at various dates, including active duty for training from February to October 1978.

This appeal came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and Nashville, Tennessee.

The Board notes that the procedural history of this case is a lengthy one, involving multiple decisions by the Board and appeals to and remands from the United States Court of Appeals for Veterans Claims (Court).  The case was most recently before the Board in April 2010 at which time the Board denied a compensable evaluation for left shoulder degenerative joint disease prior to November 27, 1996, and an evaluation in excess of 80 percent for that disability for the period from January 14, 2004; and denied an evaluation in excess of 10 percent for left shoulder degenerative joint disease for the period from November 27, 1996, to January 14, 2004.  The Board also remanded for further development the issues of whether referral was warranted for consideration of extraschedular ratings for the Veteran's service-connected left shoulder postoperative scar and cervical spine disabilities and whether entitlement to a TDIU was warranted prior to January 14, 2004.  

As to the issues decided by the Board in April 2010, the Veteran filed an appeal to the Court and in June 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to set aside a portion of the Board's decision and remand the narrow issue of whether the Veteran was entitled to an initial rating greater than 10 percent for left shoulder degenerative joint disease for the period from July 8, 2001, to January 14, 2004.  The parties agreed that the remainder of the Board's April 2010 decision should be affirmed.  The parties' Joint Motion for Partial Remand was granted by the Court in July 2011, and the matter remanded thereby is again before the Board.

As to the issues remanded by the Board in its April 2010 decision, the requested development was undertaken by the agency of original jurisdiction and a Supplemental Statement of the Case was issued in October 2010.  The matters were thereafter returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

While the Veteran's appeal was pending and prior to the issuance of a final decision, the Board received notice that the Veteran had died.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  But see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  According to information provided to VA by the Social Security Administration, the Veteran died on December [redacted], 2011.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2011) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


